LABORDE, Judge,
concurring.
I agree with the majority’s finding that plaintiff failed to prove availability of other coverage. With all of the mass marketing techniques used to sell insurance, judicial notice could almost be taken that some form of insurance could have been purchased at some rate to protect plaintiff. In the interest of justice, under LSA-C.C.P. art. 2164, I would remand this case to the trial court to permit plaintiff to present evidence of his insurability. For this reason, I reluctantly concur.